DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  SEMICONDUCTOR DEVICE HAVING SUPER JUNCTION STRUCTURE WITH VARYING WIDTH

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kosugi (US PGPub 2019/0157399).
Regarding claim 1, Kosugi discloses in Figs. 5 & 15, a drift layer (EP, para. [0131]) of a first conductivity type (para. [0131]:  EP is n-type);
a plurality of embedded parts (PC, para. [0132]:  p-type) embedded in the drift layer and being of a second conductivity type (p-type) different from the first conductivity type, wherein the 
a plurality of body parts (CH, para. [0134]:  p-type) of the second conductivity type disposed corresponding to each of the embedded parts in a surface layer portion of the drift layer and connected to the corresponding embedded part; 
a source (SR, para. [0134]:  n-type) of the first conductivity type disposed in a surface layer portion of each of the body parts; 
a gate electrode (GE, para. [0135]) disposed on a front surface of the drift layer at a position across every two adjacent body parts; and 
a drain layer (SUB contacting DE, para. [0131] & [0139]:  n-type drain) of the first conductivity type connected to a bottom portion of the drift layer,
wherein a width of each of the embedded parts in the second direction changes continuously along the first direction (Fig. 15, para. [0213]:  trench ends B1 and B2 taper according to inclined edges with different inclinations to the x-direction of angles Θ11 and Θ12, respectively;  the tapered portions provide portions wherein the width changes continuously along the x-direction; the claim language does not appear to imply that that width changes along the entirety of the trench length), and 
the plurality of embedded parts (PC) extending into the drift layer (EP) in a third direction (z-direction) are connected to bottom portions of the body parts (CH) respectively, and the third direction (z) is orthogonal to the first direction (x) and the second direction (y).
Regarding claim 2, Kosugi therein discloses that two outer edges, opposite to each other across an imaginary line parallel to the first direction, of each of the embedded parts as viewed in a cross section parallel to each of the first direction and the second direction are respectively inclined with respect to the imaginary line (Fig. 15, edges inclined at ends B1 and B2).
Regarding claim 4, Kosugi further discloses that an inclination angle of one of the two outer edges with respect to the imaginary line in each of the embedded parts is different from an 11 and Θ12 at each end, so each edge has an inclination angle different from an inclination angle of the other edge).
Regarding claim 5, Kosugi further discloses that an inclination angle of at least one of the two outer edges of any one of the embedded parts with respect to the imaginary line is different from any inclination angle of each of the two outer edges of any other one of the embedded parts with respect to the imaginary line.  (The language here appears to require that there is a trench edge inclination angle that differs from an inclination angle of an edge of another trench, which is the case if all the trenches are identical with both edges having both inclination angles.)
Regarding claim 6, Kosugi further discloses that the inclination angle of at least one of the two outer edges of any one of the embedded parts with respect to the imaginary line is different from any inclination angle of each of the two outer edges of any other one of the embedded parts with respect to the imaginary line.  (The language here appears to require that there is a trench edge inclination angle that differs from an inclination angle of an edge of another trench, which is the case if all the trenches are identical with both edges having both inclination angles.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miyajima (US PGPub 2007/0177444) discloses in Fig. 6 and para. [0067-0070] that relative widths of the p-type embedded regions and n-type drift regions differ such that different depletion widths result in .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891           

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891